DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/17/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 6, 11 and 16 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, transmitting, to a base station, the PUCCH in the PUCCH resource of the PUCCH format 0, by applying the cyclic shift obtained from an initial cyclic shift value and on the first value.
 
	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2021/0136695 (published 6 May. 2021) [hereinafter Liu] teaches determining to transmit a physical uplink control channel (PUCCH) with a positive scheduling request (SR) and one or more hybrid automatic repeat request acknowledgement (HARQ-ACK) information bits in a PUCCH resource of a PUCCH format 0; (i.e. Liu discloses in a UE, PUCCH format 0 may transmit 1 or 2 bits of a HARQ-ACK along with a scheduling request; see paragraphs 266 - 269) identifying a value mcs for a cyclic shift for the PUCCH format 0, based on the positive SR and the one or more HARQ-ACK information bits; and transmitting, to a base station, the positive SR and the one or more HARQ-ACK information bits in the PUCCH resource of the PUCCH format 0, based on the value mcs. (i.e. Liu discloses a differing cyclic shift value based on HARQ-ACK information bits and differing PUCCH formats; see paragraphs 269 - 271) However, Liu does not teach transmitting, to a base station, the PUCCH in the PUCCH resource of the PUCCH format 0, by applying the cyclic shift obtained from an initial cyclic shift value and on the first value.

Additionally, all of the further limitations in 2 – 5, 7 – 10, 12 – 15 and 17 - 20 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 26, 2022Primary Examiner, Art Unit 2471